Citation Nr: 0309146	
Decision Date: 05/15/03    Archive Date: 05/27/03

DOCKET NO.  99-20 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for arthritis of the 
left knee, currently rated as 10 percent disabling.  

2.  Entitlement to an increased rating for hypertension, 
currently rated as 30 percent disabling.  

3.  Entitlement to service connection for an enlarged heart.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from September 
1973 to September 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

The case was previously before the Board in March 2001, when 
it was remanded for examination of the veteran and medical 
opinions.  The issue involving rating the veteran's service 
connected hypertension requires additional remand, which 
follows the Board's decision below.    


FINDINGS OF FACT

1.  VA has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2.  The veteran's service-connected left knee disability is 
manifested by extension to 0 degrees, flexion to 120 degrees,  
normal x-ray examination, and complaints of pain and 
discomfort.  





CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
arthritis of the left knee have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002);  38 C.F.R. Part 4, including 
§§ 4.7, 4.71a and Diagnostic Codes 5003, 5010, 5257, 5260, 
5261 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  Among other things, this law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of VCAA, or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
also imposes a significant duty to assist the appellant with 
their claim and to provide them notice of evidence needed to 
support the claim.  More recently, new regulations were 
adopted to implement the VCAA.   See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)(2002).

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b)(2002).  Information means non-evidentiary facts, 
such as the veteran's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  38 C.F.R. § 
3.159(a)(5)(2002). 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c)(2002).  With respect 
to this duty to assist the veteran in obtaining evidence, the 
VCAA requires that VA notify the claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by VA.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (holding that both the statute, 38 
U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary). 

In this case, VA informed the appellant of the evidence 
needed to substantiate his claim in a letter dated May 2001.  
This letter also informed the appellant of VA's duty to 
assist the appellant and which party would be responsible for 
obtaining which evidence.  The Board concludes that the 
discussion therein adequately informed the appellant of the 
information and evidence needed to substantiate his claim, 
and of VA's duty to assist in obtaining evidence thereby 
meeting the notification requirements of the VCAA.  

As discussed above, VA has fulfilled its duties to inform and 
assist the appellant on his claim.  Accordingly, the Board 
can issue a final decision because all notice and duty to 
assist requirements have been fully satisfied, and the 
appellant is not prejudiced by appellate review.  A remand or 
further development of the claim would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development and further expending of VA's resources are not 
warranted.  Any "error" to the appellant resulting from 
this Board decision does not affect the merits of his claims 
or her substantive rights, for the reasons discussed above, 
and is therefore harmless.  See 38 C.F.R. § 20.1102 (2002).  
Having determined that the duties to inform and assist the 
appellant have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).

II.  Increased Rating for Left Knee

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 3.321, and Part 4 (2002). 

The disability ratings evaluate the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part, or system, in self support of 
the individual.  38 C.F.R. § 4.10 (2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2002).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2002).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2002); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
However, while the regulations require review of the recorded 
history of a disability by the adjudicator to ensure a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where 
an increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran claims that his service connected left knee 
disability has increased in severity and warrants an 
increased rating.  In July 1996 a VA examination of the 
veteran's knees was conducted.  The veteran complained of 
pain and swelling in both knees.  However, physical 
examination did not reveal the presence of any swelling or 
deformity of the knees.  Range of motion testing revealed 
that the veteran had extension to 0 degrees and flexion to 90 
degrees in both knees and that flexion past 90 degrees was 
limited by pain.  X-ray examination revealed mild 
osteoarthritis in both knees.  

In December 1999 another VA examination of the veteran was 
conducted.  Range of motion testing again revealed that the 
veteran had extension to 0 degrees and flexion to 90 degrees 
in both knees and that flexion past 90 degrees caused pain 
and tenderness in the patellar area.  There was no indication 
of swelling, deformity, or any laxity of the ligaments.  X-
ray examination of the knees revealed chondromalacia of the 
patella of both knees.  

In September 2001 the most recent VA examination of the 
veteran was conducted.  Physical examination of the left knee 
revealed no "swelling, tenderness or loss of motion."  
Range of motion testing revealed that the veteran had "full 
extension," extension to 0 degrees and flexion to greater 
than 120 degrees.  X-ray examination was negative for 
abnormalities.  The examining physician indicated that "at 
this time I find no physical abnormalities of [the veteran] 
knees and his x-ray is negative.  It would seem that he has 
rather mild limitation due to this problem."  

The service connected left knee disability is currently rated 
as 10 percent disabling under diagnostic codes 5010 and 5257.  
Diagnostic code 5010 is used to rate traumatic arthritis and 
requires that traumatic arthritis be rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2002).   
Diagnostic code 5003, degenerative arthritis, requires rating 
under limitation of motion of the affected joints, if such 
would result in a compensable disability rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2002).  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is assigned for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2002).  

Diagnostic code 5257 contemplates other impairment of the 
knee with recurrent subluxation or lateral instability.  This 
diagnostic code provides for ratings of 10, 20, or 30 percent 
depending on the level of severity.  38 C.F.R. Part 4, § 
4.71a, Diagnostic Code 5257 (2002).  In the present case, the 
Board notes that there is no evidence of record which reveals 
that the veteran suffers from subluxation or lateral 
instability of the left knee.  As such, a rating under this 
diagnostic code is not appropriate.   

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  38 C.F.R. § 4.14.  Thus, a 
claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
See Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 
38 U.S.C.A. § 1155).  This would result in pyramiding, which 
is contrary to the provisions of 38 C.F.R. § 4.14.  A 
claimant may have separate and distinct manifestations 
attributable to the same injury, however, and if so, these 
should be rated under different diagnostic codes.  See 
Fanning v. Brown, 4 Vet. App. 225 (1993).

VA's Office of the General Counsel provided additional 
guidance involving increased rating claims for 
musculoskeletal joint disabilities.  Specifically, the 
General Counsel held that where the medical evidence shows 
that a veteran has arthritis of a joint and where the 
diagnostic code applicable to his/her disability is not based 
upon limitation of motion, a separate rating for limitation 
of motion under diagnostic code 5003 may be assigned, but 
only if there is additional disability due to limitation of 
motion.  See VAOPGCPREC 23-97 (July 1, 1997).  In the present 
case, there is no evidence of limitation of motion of the 
left knee even to a noncompensable level.  

In the present case, the medical evidence of record reveals 
that the veteran has some x-ray evidence of either arthritis 
or chondromalacia of the left knee.  The evidence of record 
reveal that the veteran has range of motion of the left knee 
of extension to 0 degrees and flexion to 120 degrees.  In 
order to warrant a compensable disability rating for 
limitation of motion of the left knee the veteran would have 
to have extension limited to 10 degrees or flexion limited to 
45 degrees.  38 C.F.R. Part 4, § 4.71a, Diagnostic Codes 
5260, 5261 (2002).  Even if the range of motion findings from 
earlier VA examinations were used, with flexion being only to 
90 degrees, the veteran would not warrant a compensable 
disability rating for limitation of motion of the left knee.  

The preponderance of the evidence is against the veteran's 
claim for an increased rating for his service connected left 
knee.  The evidence of record reveals a fairly normal range 
of motion of the left knee, with no instability, swelling, or 
deformity and only minimal x-ray evidence of arthritis.  As 
such, an increased rating is denied.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") held that 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2002) were not subsumed into the diagnostic codes 
under which a veteran's disabilities are rated.  Therefore, 
the Board has to consider the "functional loss" of a 
musculoskeletal disability under 38 C.F.R. § 4.40 (2002), 
separate from any consideration of the veteran's disability 
under the diagnostic codes.  DeLuca, 8 Vet. App. 202, 206 
(1995).  Functional loss may occur as a result of weakness or 
pain on motion of the affected body part.  38 C.F.R. § 4.40 
(2002).  

VA regulations § 4.40 describes functional loss and indicates 
that:

Disability of the musculoskeletal system is 
primarily the inability, due to damage or 
infection in parts of the system, to perform the 
normal working movements of the body with normal 
excursion, strength, speed, coordination and 
endurance.  It is essential that the examination 
on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with 
respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due 
to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important 
as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the 
condition of the skin, absence of normal callosity 
or the like.  

38 C.F.R. § 4.40 (2002).

The factors involved in evaluating, and rating, disabilities 
of the joints include: weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45 (2002).  
Specifically, § 4.45 states that :

As regards the joints the factors of disability 
reside in reductions of their normal excursion of 
movements in different planes.  Inquiry will be 
directed to these considerations:  
	(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).  
	(b)	More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).  
	(c)	Weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  
	(d)	Excess fatigability.  
	(e)	Incoordination, impaired ability to 
execute skilled movements smoothly.  
	(f)	Pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, 
disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating 
disability from arthritis, the shoulder, elbow, 
wrist, hip, knee, and ankle are considered major 
joints; multiple involvements of the 
interphalangeal, metacarpal and carpal joints of 
the upper extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal 
vertebrae, and the lumbar vertebrae, are 
considered groups of minor joints, ratable on a 
parity with major joints.  The lumbosacral 
articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions. 

38 C.F.R. § 4.45 (2002).

These factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veteran's joint injury.  DeLuca, 202 Vet. App. 202, 206-07 
(1995).  

VA regulations also specifically address painful motion and 
state:

With any form of arthritis, painful motion is an 
important factor of disability, the facial 
expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle 
spasm will greatly assist the identification.  
Sciatic neuritis is not uncommonly caused by 
arthritis of the spine. The intent of the schedule 
is to recognize painful motion with joint or 
periarticular pathology as productive of 
disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the 
tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as 
points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved 
should be tested for pain on both active and 
passive motion, in weight-bearing and nonweight-
bearing and, if possible, with the range of the 
opposite undamaged joint.  

38 C.F.R. § 4.59 (2002).

The appellant's complaints of discomfort and pain have been 
considered and have been taken into account in the assignment 
of the 10 percent evaluation for his service-connected left 
knee disorder.  The Board has considered the veteran's claim 
for an increased rating for his musculoskeletal disability 
under all appropriate diagnostic codes.  As stated above, 
painful, unstable, or malaligned joints, due to healed 
injury, are entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2002).  This has 
been accomplished in the present case as the veteran is 
assigned a 10 percent disability rating for his left knee 
disorder.  Moreover, although the Board is required to 
consider the effect of pain when making a rating 
determination, which has been done in this case, it is 
important to emphasize that the rating schedule does not 
provide a separate rating for pain.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).  

The Board is required to consider the effect of pain and 
weakness when rating a service connected disability.  38 
C.F.R. §§ 4.40, 4.45 (2002); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  However, in Sanchez-Benitez v. West, the Board 
discussed the veteran's disability and stated that the 
"nature of the original injury has been reviewed and the 
functional impairment that can be attributed to pain or 
weakness has been taken into account. 38 C.F.R. §§ 4.40, 
4.45."  The court held that "this discussion by the Board, 
with direct citation to sections 4.40 and 4.45, satisfies any 
obligation of the BVA to consider these regulations while 
rating the appellant's" disability. Sanchez-Benitez v. West,  
13 Vet. App. 282 (1999).  


ORDER

An increased rating for arthritis of the left knee is denied.


REMAND

In March 2001 the Board remanded the veteran's claim for an 
increased rating for hypertension to the RO for another VA 
examination to be conducted.  In December 2001 a VA 
examination was conducted.  However, this examination was 
inadequate for rating purposes as it did not contain the 
information necessary.  The December 2001 VA examination did 
not contain any information related to METs and did not 
answer the questions posed to the examiner by the Board.  The 
RO did not take any steps to remedy the deficiencies in the 
examination report.   

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that a remand 
confers on the veteran, as a matter of law, the right to 
compliance with the remand orders.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

In August 1999 the veteran filed a notice of disagreement 
with the denial of  service connection for an enlarged heart 
secondary to his service connected hypertension.  The RO must 
issue a Statement of the Case on this issue.  Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999) (holding that, where 
notice of disagreement is filed with claim and no statement 
of the case has been issued, Board should remand, not refer, 
that issue to the RO to issue statement of the case). 

Finally, on a VA Form 646 dated February 2003, the veteran 
representative has raised the issue of entitlement to an 
extra-schedular rating for the veteran's service connected 
hypertension under 38 C.F.R. § 3.321(b)(1) (2002).  The 
representative asserts that the case is an exceptional case 
were the schedular evaluations are inadequate.  The RO needs 
to consider this.

This case is REMANDED for the following:

1.  The veteran should be asked to provide 
a list containing the names of all health 
care professionals and/or facilities 
(private and governmental) where he has 
been treated for his service-connected 
hypertension disabilities since March 
2001.  Subsequently, and after securing 
the proper authorizations where necessary, 
the RO should make arrangements in order 
to obtain all the records of treatment 
from all the sources listed by the veteran 
which are not already on file.   

2.  The veteran should be accorded the 
appropriate VA examination for 
hypertension and heart disease.  The 
report of examination should include a 
detailed account of all manifestations of 
the hypertension and heart disease found 
to be present.  All necessary tests should 
be conducted and the examiner should 
review the results of any testing prior to 
completion of the report.  Specifically 
the appropriate testing to determine the 
veteran's MET workload and ejection 
fraction needs to be conducted.  Also a 
chest x-ray, electrocardiogram, and 
echocardiogram need to be conducted as 
required by the rating criteria at 
38 C.F.R. § 4.104, Diagnostic Code 7007 
(2000).  The examining physician is 
requested to review the medical evidence 
of record and indicate whether the 
veteran's service-connected cardiovascular 
disability is more properly defined as 
"hypertensive vascular disease" or 
"hypertensive heart disease."  The 
examining physician should indicate if the 
veteran suffers from an "enlarged heart" 
and if so, if this is related to the 
veteran's service connected hypertension.  
The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner in conjunction with the 
examination.  The examining physician 
should provide complete rationale for all 
conclusions reached.

3. Thereafter, the RO should readjudicate 
the claim for an increased rating for 
hypertension.  In this regard the RO 
should also specifically adjudicate the 
veteran's assertion that he warrants an 
extra-schedular rating for his service 
connected hypertension under 38 C.F.R. 
§ 3.321(b)(1) (2002).  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

4.  The RO should issue a Statement of the 
Case on the issue of entitlement to 
service connection for an enlarged heart 
secondary to service connected 
hypertension.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



